DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulovich et al. (US 2018/0321894) in view of Lebron et al. (US 2021/0170691) and Hanamoto (US 2018/0197324).
Regarding claim 1, Paulovich teaches/suggests: An apparatus comprising: 
at least one processor (Paulovich Fig. 9: logic processor 904); and 
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Paulovich [0077]: “Non-volatile storage device 912 includes one or more physical devices configured to hold instructions executable by the logic processors.”), cause the apparatus to perform at least the following: 
display at least one world-locked volumetric object (Paulovich [0026]: “In some examples, a 6 degree-of-freedom (6DOF) position sensor system may be used to display virtual content in a world-locked manner. A world-locked virtual object, such as a hologram, appears to be fixed relative to real world objects viewable through the HMD device 18.”); 
determine a change in a user's viewing position relative to the at least one world-locked volumetric object (Paulovich [0026]: “…thereby enabling a wearer of the HMD device to move around a real world physical environment while perceiving the virtual object as remaining stationary in a fixed location and orientation in the physical environment.” [The claimed determining is an inherent and/or implicit feature of perceiving the virtual object during the movement.]); 
cause the at least one world-locked volumetric object to be user-locked (Paulovich [0027]: “In other examples, the HMD device 18 may operate in a body-lock display mode in which one or more virtual objects may be displayed via the HMD device with body-locked positions.”).
Paulovich does not teach/suggest having at least one non-viewable region. Lebron, however, teaches/suggests having at least one non-viewable region (Lebron [0072]: “In another example, in an intended front face of an object, a peripheral segment (for example, an outer peripheral segment) may occupy a higher relative volume than in an intended rear or bottom face, in which a lower appearance quality level may be tolerated.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a virtual object of Paulovich such that the rear/bottom face has a lower appearance quality level as taught/suggested by Lebron for performance.

Nor does Paulovich teach/suggest:
determine if the change in the user's viewing position relative to the at least one world-locked volumetric object cause display of at least a portion of the at least one non-viewable region of the at least one world-locked volumetric object; and 
if it is determined that the change in the user's viewing position causes display of at least a portion of the at least one non-viewable region, cause the at least one world-locked volumetric object to be user-locked.
Hanamoto, in view of Paulovich and Lebron, teaches/suggests:
determine if the change in the user's viewing position relative to the at least one world-locked volumetric object cause display of at least a portion of the at least one non-viewable region of the at least one world-locked volumetric object (Paulovich [0026]: “…thereby enabling a wearer of the HMD device to move around a real world physical environment while perceiving the virtual object as remaining stationary in a fixed location and orientation in the physical environment;” Lebron [0072]: “In another example, in an intended front face of an object, a peripheral segment (for example, an outer peripheral segment) may occupy a higher relative volume than in an intended rear or bottom face, in which a lower appearance quality level may be tolerated;” Hanamoto [0035]: “Also, an area 603 drawn with oblique lines in the field map 600 represents an area in which image capturing areas of each of the wide-angle cameras 204 belonging to the wide-angle camera group 110 which has a wider angle of view in the present embodiment do not overlap one another and in which generation of a virtual viewpoint video image of a certain quality cannot be made (hereinafter referred to as an area not allowing generation of a virtual viewpoint video image).”); and 
if it is determined that the change in the user's viewing position causes display of at least a portion of the at least one non-viewable region, cause the at least one world-locked volumetric object to be user-locked (Paulovich [0027]: “In other examples, the HMD device 18 may operate in a body-lock display mode in which one or more virtual objects may be displayed via the HMD device with body-locked positions;” Lebron [0072]: “In another example, in an intended front face of an object, a peripheral segment (for example, an outer peripheral segment) may occupy a higher relative volume than in an intended rear or bottom face, in which a lower appearance quality level may be tolerated;” Hanamoto [0035]: “Also, an area 603 drawn with oblique lines in the field map 600 represents an area in which image capturing areas of each of the wide-angle cameras 204 belonging to the wide-angle camera group 110 which has a wider angle of view in the present embodiment do not overlap one another and in which generation of a virtual viewpoint video image of a certain quality cannot be made (hereinafter referred to as an area not allowing generation of a virtual viewpoint video image).” ).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a virtual object of Paulovich as modified by Lebron to be body-locked such that the front face is showing as taught/suggested by Hanamoto for certain quality.

Regarding claim 2, Paulovich as modified by Lebron and Hanamoto teaches/suggests: The apparatus as claimed in claim 1, wherein the non-viewable region comprises at least one of a static or animated non-viewable region (Paulovich [0026]: “In some examples, a 6 degree-of-freedom (6DOF) position sensor system may be used to display virtual content in a world-locked manner. A world-locked virtual object, such as a hologram, appears to be fixed relative to real world objects viewable through the HMD device 18;” Lebron [0072]: “In another example, in an intended front face of an object, a peripheral segment (for example, an outer peripheral segment) may occupy a higher relative volume than in an intended rear or bottom face, in which a lower appearance quality level may be tolerated.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Paulovich as modified by Lebron and Hanamoto teaches/suggests: The apparatus as claimed in claim 1, wherein the at least one world-locked volumetric object comprises at least one of missing static display data, missing animated display data, static display data at sufficient quality or animated display data at sufficient quality (Paulovich [0026]: “In some examples, a 6 degree-of-freedom (6DOF) position sensor system may be used to display virtual content in a world-locked manner. A world-locked virtual object, such as a hologram, appears to be fixed relative to real world objects viewable through the HMD device 18;” Lebron [0072]: “In another example, in an intended front face of an object, a peripheral segment (for example, an outer peripheral segment) may occupy a higher relative volume than in an intended rear or bottom face, in which a lower appearance quality level may be tolerated.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 10-12 recite limitations similar in scope to those of claims 1-3, respectively, and are rejected for the same reason(s).

Claim 19 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s). Paulovich as modified by Lebron and Hanamoto further teaches/suggests a non-transitory computer readable medium comprising program instructions stored thereon (Paulovich [0077]: “Non-volatile storage device 912 includes one or more physical devices configured to hold instructions executable by the logic processors.”).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulovich et al. (US 2018/0321894) in view of Lebron et al. (US 2021/0170691) and Hanamoto (US 2018/0197324) as applied to claims 3 and 12 above, and further in view of Rotem et al. (US 2011/0012900).
Regarding claim 4, Paulovich, Lebron, and Hanamoto are silent regarding: An apparatus as claimed in claim 3, wherein at least one of the missing static display data or missing animated display data has not been captured or has not been synthesized; or at least one of the missing static display data or missing animated display data has not been received or has not been retrieved. Rotem, however, teaches/suggests the missing static display data has not been captured or has not been synthesized (Rotem [0027]: “Furthermore, the present invention primarily addresses cases where no full three-dimensional model of the scene is available, either because insufficient data is available to construct a full model or simply because no such model has been calculated.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a virtual object of Paulovich as modified by Lebron and Hanamoto to have insufficient data (the claimed missing data) as taught/suggested by Rotem because that would have been well-understood, routine, and conventional for the 3D modeling.

Claim 13 recites limitations similar in scope to those of claim 4 and is rejected for the same reason(s).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulovich et al. (US 2018/0321894) in view of Lebron et al. (US 2021/0170691) and Hanamoto (US 2018/0197324) as applied to claims 1 and 10 above, and further in view of Protter et al. (US 2020/0226357).
Regarding claim 6, Paulovich as modified by Lebron and Hanamoto does not teach/suggest: The apparatus as claimed in claim 1, wherein the determining of the change in the user’s viewing position relative to the at least one world-locked volumetric object further comprises: 
estimate a future viewing position of the user relative to the at least one world-locked volumetric object.
Protter, however, teaches/suggests:
estimate a future viewing position of the user relative to the at least one world-locked volumetric object (Protter [0031]: “Once the model is generated, a motion estimator, e.g., operating in an online or runtime phase, may apply the human movement model to transform raw input NDOF spatiotemporal representations to updated NDOF spatiotemporal representations of the movement recordings to estimate current or predict future human motions in real-time.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the movement of the HMD of Paulovich as modified by Lebron and Hanamoto to be predicted (the claimed estimated) as taught/suggested by Protter for performance.

Claim 15 recites limitations similar in scope to those of claim 6 and is rejected for the same reason(s).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulovich et al. (US 2018/0321894) in view of Lebron et al. (US 2021/0170691) and Hanamoto (US 2018/0197324) as applied to claims 1 and 10 above, and further in view of He et al. (US 2021/0152808).
Regarding claim 9, Paulovich as modified by Lebron and Hanamoto does not teach/suggest: The apparatus as claimed in claim 1, wherein the determining if the change in the user's viewing position relative to the at least one world-locked volumetric object will cause display of at least the portion of the at least non-viewable region of the at least one world-locked volumetric object further comprises at least one of: 
access metadata of the at least one world-locked volumetric object, 
analyse the at least one world-locked volumetric object or 
access capture or synthesize information of the at least one world-locked volumetric object.
He, however, teaches/suggests access metadata of the at least one world-locked volumetric object (He [0121]: “In some embodiments, when the viewpoint position in space changes over time, position information is signaled using a timed-metadata track.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a virtual object of Paulovich as modified by Lebron and Hanamoto to include metadata as taught/suggested by He to signal the change.

Claim 18 recites limitations similar in scope to those of claim 9 and is rejected for the same reason(s).
Allowable Subject Matter
Claims 5, 7-8, 14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations “wherein the at least one user-locked volumetric object has at least one animated non-viewable region” and “in response to determining that the animation of the at least one user-locked volumetric object has finished, cause the at least one user-locked volumetric object to be world-locked” in claims 5 and 14; and “determine the change in the user's viewing position relative to the at least one world-locked volumetric object, from a viewing position of an animated non-viewable region of the at least one world-locked volumetric object to a viewing position of a viewable animated region of the at least one world-locked volumetric object” and “in response to the determining of the change in the user's viewing position to the viewing position of the viewable animated region of the at least one world-locked volumetric object, cause display of an animation of the at least one world-locked volumetric object” in claims 7-8 and 16-17, taken as a whole render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0307856 – holographic animation
US 2014/0368535 – body- or world-locked
US 2015/0317831 – body- or world-locked
US 2018/0034867 – body- or world-locked
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611